            Case 3:21-cv-00152-MPS Document 1 Filed 02/05/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

MOEIN MOHAMAD,

               Plaintiff,                           Civil Action No. ________________

       v.

AUTOMATED LOGIC CONTRACTING
SERVICES, INC.,
                                                    February 5, 2021
               Defendant.


                            DEFENDANT’S NOTICE OF REMOVAL

TO:    Clerk of the Court
       United States District Court District of Connecticut
       141 Church Street
       New Haven, CT 06510

       PLEASE TAKE NOTICE that Defendant Automated Logic Contracting Services, Inc.,

(“Defendant”) by its attorneys and pursuant to 28 U.S.C. §§ 1332(a) and 1441(b), respectfully

submits this Notice of Removal with respect to the civil action entitled Moein Mohamad v.

Automated Logic Contracting Services, Inc., Docket No. NNH-CV-XX-XXXXXXX-S (the “State

Court Action”), from the Superior Court, Judicial District of New Haven, Connecticut to this

Court. In support of its Notice of Removal, Defendant states as follows:

Timeliness of Removal

       1.      On January 13, 2021, Plaintiff Moein Mohamad (“Plaintiff”) filed his Complaint

(the “Complaint”) in the Superior Court, Judicial District of New Haven, Connecticut (A true and

correct copy of the Summons and Complaint is attached to this Notice as Exhibit A). In his

Complaint, Plaintiff alleges that Defendant unlawfully terminated his employment on June 8, 2020

because of his national origin and religion, and retaliated against him for opposing alleged

unlawful discriminatory conduct, in violation of Conn. Gen. Stat. §§ 46a-60(b)(1) and (4) (Compl.
             Case 3:21-cv-00152-MPS Document 1 Filed 02/05/21 Page 2 of 5




Count One ¶ 17; Count Two ¶ 17; Count Three ¶¶ 17-18.)

        2.      On January 7, 2021, Plaintiff served the Summons and a copy of the Complaint on

Defendant’s registered agent of service, CT Corporation (A true and correct copy of the Return of

Service filed in the State Court Action is attached to this Notice as Exhibit B).

        3.      Defendant has appeared, but has not filed any pleadings in the State Court Action.

Basis for Removal

        4.      The basis for removal is diversity of citizenship under 28 U.S.C. § 1332, in that:

                (a)      Plaintiff is a citizen of the State of Connecticut (Compl. ¶ 1); and

                (b)      Automated Logic Contracting Services, Inc. is a citizen of the State of
                         Delaware, in that it is a corporate entity existing under the laws of the State
                         of Delaware and has its principal place of business in the State of Georgia.
                         (See Declaration of Nopawan Butler ¶¶ 3-4, attached as Exhibit C).

        5.      Accordingly, this action is one in which none of the parties properly joined and

served as a defendant is a citizen of the state in which the action was brought. 28 U.S.C. § 1441(b).

        6.      In addition, the amount in controversy in this action exceeds $75,000.00, exclusive

of interest and costs. In his Complaint, Plaintiff demands, among other things: (i) compensation

for lost wages; (ii) consequential losses; (iii) attorneys’ fees and costs; and (iv) damages for

emotional and psychological pain and suffering. (See Compl., ¶¶ 18-19, Counts One and Two and

¶¶ 19-20, Count Three.)

        7.      Plaintiff alleges he was terminated from his employment with Defendant on June

8, 2020. (Compl. ¶ 15.) As of that date, approximately seven months before he filed his

Complaint, Plaintiff’s pay rate was $120,800 annually. (Butler Decl., ¶ 5.) Plaintiff’s alleged

wage-related damages, alone, meet the jurisdictional threshold. 1 As reflected in his Complaint,



1
 While Plaintiff’s Complaint and alleged damages place in controversy an amount that meets the jurisdictional
minimum requirement, Defendant denies that Plaintiff has any damages.


                                                     2
             Case 3:21-cv-00152-MPS Document 1 Filed 02/05/21 Page 3 of 5




however, Plaintiff seeks additional statutory damages. Plaintiff claims that he “has suffered and

will continue to suffer in the future, considerable emotional and psychological pain and suffering.”

(Compl. ¶¶ 20, Counts I-III.) Plaintiff also seeks recovery of his “attorneys’ fees and costs.”

(Compl. ¶¶ 19, Counts I-II; ¶ 21, Count III.) Thus, it does not appear to a legal certainty that

Plaintiff cannot recover in excess of $75,000.00 on his cause of action. Because there is complete

diversity of citizenship and the amount in controversy exceeds $75,000.00, this Court has

jurisdiction over the action pursuant to 28 U.S.C. §§ 1332(a) and 1441(b).

        7.       Pursuant to 28 U.S.C. § 1446(d), Defendant will file written notice of the filing of

this Notice of Removal, together with a copy of the Notice of Removal, with the Clerk of the

Superior Court, Judicial District of New Haven, Connecticut. Defendant will also promptly serve

a copy of the notice filed with the Superior Court, Judicial District of New Haven, Connecticut on

counsel for all adverse parties.

        8.       By filing this Notice of Removal, Defendant does not waive any defenses available

at law, in equity, or otherwise.

        9.       The undersigned has read this Notice of Removal, and to the best of the

undersigned’s knowledge, information, and belief, formed after reasonable inquiry, certifies that

Defendant’s factual allegations have evidentiary support and its legal contentions are warranted

by existing law. The undersigned also certifies that this Notice of Removal is not interposed for

any improper purpose, such as to harass, cause unnecessary delay or needless increase in the cost

of litigation.

        WHEREFORE, Defendant respectfully requests that the above-referenced civil action

proceed in the United States District Court for the District of Connecticut, as an action properly

removed to that court.




                                                  3
         Case 3:21-cv-00152-MPS Document 1 Filed 02/05/21 Page 4 of 5




                                          Respectfully submitted,

                                          SEYFARTH SHAW LLP

                                          /s/ Kevin R. Brady
                                          ___________________________________
                                          Anthony S. Califano
                                          acalifano@seyfarth.com
                                          SEYFARTH SHAW LLP
                                          Two Seaport Lane, Suite 300
                                          Boston, MA 02210
                                          (617) 946-4800 telephone
                                          (617) 946-4801 facsimile

                                          Kevin R. Brady
                                          Kbrady@seyfarth.com
                                          SEYFARTH SHAW LLP
                                          620 Eighth Avenue, 32nd Floor
                                          New York, New York 10018-1405
                                          (212) 218-5500 telephone
                                          (212) 218-5526 facsimile

                                          Attorneys for Defendant
                                          Automated Logic Contracting Services, Inc.
Dated: February 5, 2021




                                      4
            Case 3:21-cv-00152-MPS Document 1 Filed 02/05/21 Page 5 of 5




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

MOEIN MOHAMAD,

               Plaintiff,                             Civil Action No. ________________

       v.

AUTOMATED LOGIC CONTRACTING
SERVICES, INC.,
                                                      February 5, 2021
               Defendant.



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2021, a true and correct copy of DEFENDANT’S NOTICE

OF REMOVAL was     filed electronically with this Court and served via e-mail and Federal Express

upon the following counsel of record for plaintiff:


               Megan L. Michaud
               Cicchiello & Cicchiello LLP
               364 Franklin Avenue
               Hartford, CT 06114
               mmichaud@cicchielloesq.com



                                              __/s/ Kevin R. Brady______________
                                              Kevin R. Brady
